Case 5:16-cv-10444-JEL-MKM ECF No. 620, PageID.17764 Filed 10/05/18 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


  Elnora Carthan, et al.,
                                  Plaintiffs,
                                                Case No.: 5:16-cv-10444-JEL-MKM

                     -v-                        Hon. Judith E. Levy
                                                Magistrate Judge Mona K. Majzoub
  Governor Rick Snyder, et al.,

                              Defendants.



                 CLASS PLAINTIFFS’ MOTION FOR LEAVE
                   TO FILE AN AMENDED COMPLAINT

       Class Plaintiffs seek this Court’s leave to file the Proposed Consolidated

 Amended Complaint, attached hereto as Exhibit A, pursuant to Federal Rule of Civil

 Procedure 15(a)(2). The Proposed Consolidated Amended Complaint seeks to add

 additional allegations in response to the Court’s August 1, 2018 Order granting in

 part and denying in part Defendants’ motions to dismiss and incorporate additional

 facts learned pursuant to Class Plaintiffs’ continuing investigation. For the reasons

 set forth in this motion and the attached supporting memorandum, Class Plaintiffs

 respectfully request that the motion be granted.
Case 5:16-cv-10444-JEL-MKM ECF No. 620, PageID.17765 Filed 10/05/18 Page 2 of 5




   Dated: October 5, 2018                  Respectfully submitted,

   /s/ Theodore J. Leopold                 /s/ Michael L. Pitt
   Theodore J. Leopold                     Michael L. Pitt
   COHEN MILSTEIN SELLERS &                Cary S. McGehee
    TOLL PLLC                              PITT MCGEHEE PALMER &
   2925 PGA Boulevard                      RIVERS, P.C.
   Suite 220                               117 West 4th Street
   Palm Beach Gardens, FL 33410            Suite 200
   (561) 515-1400 Telephone                Royal Oak, MI 48067
   tleopold@cohenmilstein.com              (248) 398-9800 Telephone
                                           mpitt@pittlawpc.com
   Kit A. Pierson                          cmcgehee@pittlawpc.com
   Joseph M. Sellers
   Emmy L. Levens                          Paul Novak (P39524)
   Jessica Weiner                          Diana Gjonaj (P74637)
   COHEN MILSTEIN SELLERS &                Gregory Stamatopoulos (P74199)
    TOLL PLLC                              WEITZ & LUXENBERG, P.C.
   1100 New York Ave. NW                   3011 West Grand Boulevard
   Suite 500                               Suite 2150
   Washington, DC 20005                    Detroit, MI 48226
   (202) 408-4600 Telephone                (313) 800-4170 Telephone
   kpierson@cohenmilstein.com               pnovak@weitzlux.com
   jsellers@cohenmilstein.com              dgjonaj@weitzlux.com
   elevens@cohenmilstein.com               gstamatopoulos@weitzlux.com
   jweiner@cohenmilstein.com
                                           Robin L. Greenwald
   Vineet Bhatia                           WEITZ & LUXENBERG, P.C.
   Shawn Raymond                           700 Broadway
   SUSMAN GODFREY, L.L.P.                  New York, NY 10003
   1000 Louisiana Street                   (212) 558-5500 Telephone
   Suite 5100                              rgreenwald@weitzlux.com
   Houston, TX 77002
   (713) 651-3666 Telephone
   vbhatia@susmangodfrey.com
   sraymond@susmangodfrey.com
Case 5:16-cv-10444-JEL-MKM ECF No. 620, PageID.17766 Filed 10/05/18 Page 3 of 5




   Stephen Morrissey                       Esther E. Berezofsky
   Jordan Connors                          BEREZOFSKY LAW GROUP, LLC
   SUSMAN GODFREY, L.L.P.                  Woodland Falls Corporate Center
   1201 Third Ave.                         210 Lake Drive East
   Suite 3800                              Suite 101
   Seattle, WA 98101                       Cherry Hill, NJ 08002
   (206) 516-3880 Telephone                (856) 667-0500 Telephone
   smorrissey@susmangodfrey.com            eberezofsky@eblawllc.com
   jconnors@susmangodfrey.com
                                           Teresa Caine Bingman (P56807)
   Peretz Bronstein                        THE LAW OFFICES OF TERESA
   Shimon Yiftach                          A. BINGMAN, PLLC
   BRONSTEIN, GEWIRTZ &                    4131 Okemos Road
    GROSSMAN, LLC                          Suite 12
   60 East 42nd Street                     Okemos, MI 48864
   Suite 4600                              (877) 957-7077 Telephone
   New York, NY 10165                      tbingman@tbingmanlaw.com
   (212) 697-6484 Telephone
   peretz@bgandg.com                       William Goodman (P14173)
   shimony@bgandg.com                      Julie H. Hurwitz (P34720)
                                           Kathryn Bruner James (P71374)
   Bradford M. Berry                       GOODMAN & HURWITZ PC
   Khyla D. Craine                         1394 E. Jefferson Ave
   Anson C. Asaka                          Detroit, MI 48207
   NAACP                                   (313) 567-6170 Telephone
   4805 Mt. Hope Dr.                       bgoodman@goodmanhurwitz.com
   Baltimore, MD 21215                     jhurwitz@goodmanhurwitz.com
   (410) 580-5777 Telephone
   bberry@naacpnet.org                     Deborah A. LaBelle (P31595)
   kcraine@naacpnet.org                    LAW OFFICES OF DEBORAH A.
   aasaka@naacpnet.org                     LABELLE
                                           221 N. Main St.
   Kathryn P. Hoek                         Suite 300
   SUSMAN GODFREY, L.L.P.                  Ann Arbor, MI 48104
   1901 Avenue of the Stars                (734) 996-5620 Telephone
   Suite 950                               deblabelle@aol.com
   Los Angeles, CA 90067
   (310) 789-3100 Telephone
   khoek@susmangodfrey.com
Case 5:16-cv-10444-JEL-MKM ECF No. 620, PageID.17767 Filed 10/05/18 Page 4 of 5




   Neal H. Weinfield                       Trachelle C. Young (P63330)
   THE DEDENDUM GROUP                      TRACHELLE C. YOUNG &
   (312) 613-0800 Telephone                ASSOCIATES PLLC
   nhw@dedendumgroup.com                   2501 N. Saginaw St.
                                           Flint, MI 48505
   Cirilo Martinez (P65074)                (810) 239-6302 Telephone
   LAW OFFICE OF CIRILO                    trachelleyoung@gmail.com
   MARTINEZ, PLLC
   3010 Lovers Lane                        Brian McKeen (P34123)
   Kalamazoo, MI 49001                     Claire Vergara (P77654)
   (269) 342-1112 Telephone                McKEEN & ASSOCIATES, PC
   martinez_cirilo@hotmail.com             645 Griswold Street
                                           Suite 4200
   David J. Shea                           Detroit, MI 48226
   SHEA AIELLO, PLLC                       (313) 961-4400 Telephone
   26100 American Drive                    bjmckeen@mckeenassociates.com
   2nd Floor                               cvergara@mckeenassociates.com
   Southfield, MI 48034
   (248) 354-0224 Telephone                Cynthia M. Lindsey (P37575)
   david.shea@sadplaw.com                  Shermane T. Sealey (P32851)
                                           CYNTHIA M. LINDSEY &
   Mark L. McAlpine (P35583)               ASSOCIATES, PLLC
   Jayson E. Blake (P56128)                8900 E. Jefferson Avenue
   MCALPINE PC                             Suite 612
   3201 University Drive                   Detroit, MI 48214
   Suite 100                               (248) 766-0797 Telephone
   Auburn Hills, MI 48326                  cynthia@cmlindseylaw.com
   (248) 373-3700 Telephone
                                           shermane@cmlindseylaw.com
   mlmcalpine@mcalpinelawfirm.com
   jeblake@mcalpinelawfirm.com
                                           Andrew P. Abood (P43366)
                                           ABOOD LAW FIRM
                                           246 East Saginaw Street
                                           Suite One
                                           East Lansing, Michigan 48823
                                           (517) 332-5900 Telephone
                                           andrew@aboodlaw.com
Case 5:16-cv-10444-JEL-MKM ECF No. 620, PageID.17768 Filed 10/05/18 Page 5 of 5




                           CERTIFICATE OF SERVICE
  The undersigned certifies that the foregoing instrument was filed with the U.S.
  District Court through the ECF filing system and that all parties to the above case
  were served via the ECF filing system on October 5, 2018.


  Dated: October 5, 2018                      /s/ Emmy L. Levens
                                              Emmy L. Levens
                                              COHEN MILSTEIN SELLERS
                                              & TOLL PLLC
                                              1100 New York Ave. NW
                                              Suite 500
                                              Washington, DC 20005
                                              (202) 408-4600 Telephone
                                              elevens@cohenmilstein.com
